Citation Nr: 1338286	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Type I diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 29, 1983, to November 14, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a hearing before the Board when he filed his VA Form 9, Substantive Appeal in January 2008.  He also requested a hearing before a Decision Review Officer (DRO) in February 2008.  In January 2010, the Veteran was notified that he was scheduled for a hearing before a DRO at the RO in February 2010.  The Veteran failed to report for the hearing.  Thereafter, in March 2010, the Veteran indicated that he was unable to attend the DRO hearing due to medical problems and he indicated that he no longer desired a hearing before the Board.  His request for a Board hearing is therefore considered withdrawn.  

In an August 2011 decision, the Board reopened the Veteran's application for entitlement to service connection for Type I diabetes mellitus and remanded the claim in order to obtain any additional relevant treatment records and to afford the Veteran a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.   Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In this case, the Veteran's claim was remanded by the Board in August 2011 for a VA examination to determine, in part, whether the Veteran's disability clearly and unmistakably preexisted service.  If so, the examiner was requested to indicate whether there was clear and convincing evidence that any preexisting Type I diabetes mellitus was not aggravated by service.  The examination was conducted in September 2011 and the examiner found that there was clear and unmistakable evidence that diabetes mellitus preexisted service and that there was clear and convincing evidence that Type I diabetes mellitus was not aggravated by service and any increase was due to the natural progress of the disease.  The examiner included a rationale for the opinion.  

While this opinion on its face is not supportive of the Veteran's contentions and in fact complies with the Board remand directives, it falls short of meeting the Wagner standard which held that "the correct standard for rebutting the presumption of soundness requires the government to show by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."   

The Board notes that, "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one ... and requires that the no-aggravation result be 'undebatable.'"  Cotant v. Principi, 17 Vet. App. 116.  Consequently, while the examiner adhered to the Board remand directives, the Board inadvertently used the phrase clear and convincing instead of clear and unmistakable in requesting whether the Veteran's Type I diabetes mellitus was not aggravated by service, and the Board is unable to conclude that such error was not prejudicial to the Veteran. 
 
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the September 2011 VA examination, or another qualified medical professional if that examiner is unavailable.  The examiner must review the entire claims file and answer the following questions: 1) did the Veteran's claimed Type I diabetes mellitus clearly and unmistakably (obvious and manifest) preexist service, and 2) if so, did the diabetes mellitus clearly and unmistakably (obvious and manifest) not undergo an increase in severity beyond natural progression during service?  If any medical profession determines that another VA examination is necessary prior to rendering the requested opinion, another examination should be scheduled.  

The medical professional is reminded that the "clear and unmistakable" standard is an "onerous" standard and that any opinion rendered must be phrased in that terminology.  See Cotant, supra.  All opinions must be supported by a complete rationale.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


